UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 03-4220
DARRELL SPENCE,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Southern District of West Virginia, at Beckley.
               David A. Faber, Chief District Judge.
                           (CR-02-151)

                      Submitted: October 3, 2003

                      Decided: October 16, 2003

 Before WIDENER, WILLIAMS, and DUNCAN, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Mary Lou Newberger, Federal Public Defender, Edward H. Weis,
Assistant Federal Public Defender, Charleston, West Virginia, for
Appellant. Kasey Warner, United States Attorney, Stephanie L.
Ojeda, Assistant United States Attorney, Charleston, West Virginia,
for Appellee.
2                      UNITED STATES v. SPENCE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Darrell Spence pled guilty to possession of cocaine with intent to
distribute (Count One) and possession of MDMA (Ecstasy) with
intent to distribute (Count Four), both in violation of 21 U.S.C.
§ 841(a) (2000), and was sentenced to a term of ninety-seven months’
imprisonment. Spence appeals his sentence, arguing that the district
court clearly erred in finding that he was a manager or supervisor
under U.S. Sentencing Guidelines Manual § 3B1.1(b) (2002). We
affirm.

   Spence was one of a group of more than five people who cooper-
ated in buying cocaine from a source in North Carolina and in trans-
porting it to West Virginia for sale. Different persons made the trip
to North Carolina on numerous occasions to buy cocaine for the
group. Spence also sold marijuana and MDMA. After Spence and his
girlfriend, Launa Turner, were arrested, Turner told investigators that
Spence had delegated to her the responsibility for handling the pro-
ceeds of drug transactions. At Spence’s sentencing hearing, however,
Turner testified that she handled the money because she decided on
her own to do so, not at Spence’s direction. Turner also testified that
she accompanied Spence to North Carolina to purchase drugs. She
agreed that, shortly before she and Spence were arrested, she had
moved a backpack containing an ounce of cocaine, two pounds of
marijuana, hydrocodone and MDMA pills, and $28,600 in cash from
the house she shared with Spence to her mother’s house because
Spence told her to take it there.

   Guideline section 3B1.1(b) provides for a three-level adjustment
for a defendant who "was a manager or supervisor (but not an orga-
nizer or leader)" in a criminal activity involving five or more partici-
pants. The adjustment may be made if the defendant managed or
supervised at least one other participant. United States v. Bartley, 230
                       UNITED STATES v. SPENCE                         3
F.3d 667, 673 (4th Cir. 2000). The district court’s determination that
a role adjustment is warranted is reviewed for clear error. United
States v. Sayles, 296 F.3d 219, 224 (4th Cir. 2002).

   We are satisfied that the district court did not clearly err in making
the adjustment. There was no evidence that Turner acted indepen-
dently of Spence within the informal drug organization; there was evi-
dence that she accepted his direction when he told her to do
something. Thus, although she testified at sentencing that she decided
on her own to take possession of the drug proceeds because the
money was just lying around in their house, it is permissible to infer
that she handled the money only with Spence’s assent. In addition, it
is beyond dispute that Spence brought Turner into the drug conspir-
acy.

   Spence argues that the government did not show that he exercised
control over Turner in the sense that she felt compelled to take orders
from him, as opposed to doing a favor for the man with whom she
lived. However, despite the personal relationship between Spence and
Turner, the circumstances indicate that she accepted direction from
him with respect to the drug dealing enterprise they conducted in
order to support themselves. The fact that she apparently accepted
direction willingly, rather than from fear of adverse consequences,
does not detract from Spence’s supervisory position in relation to her.

   We therefore affirm the sentence imposed by the district court. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                            AFFIRMED